Citation Nr: 1130761	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  06-34 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at his local RO in his September 2006 substantive appeal, but later withdrew this request in a statement dated in December 2006.

This case was remanded by the Board in September 2009 and April 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

Review of the claims file reveals that the Veteran receives treatment from the VA; however, medical records dated since April 2007 have not been associated with the claims file.  Accordingly, attempts must be made to obtain VA clinical records pertaining to the Veteran's treatment dated since April 2007.

In an April 2010 remand the Board noted that a December 2008 VA medical opinion was provided as to whether the Veteran's service-connected back disability markedly interfered with her ability to secure and follow substantially gainful employment.  After examination the VA examiner rendered the opinion that it was "more likely than not" that the findings were related to pain intolerance affecting her ability to work and "less likely due to the back condition itself."  The Board stated that it appeared that the examiner was attributing the Veteran's back symptoms to a psychiatric disability and that no opinion had been provided as to whether the Veteran's pain intolerance and associated psychosomatic symptoms are related to service or are otherwise related to her service-connected back disability.  The Board noted that in August 2009 the Director of Compensation and Pension Service concluded that the Veteran's back disability did not warrant an extraschedular rating and that a TDIU was not warranted on an extraschedular basis based upon findings shown in the December 2008 examination report.  As such, the Board found that there was insufficient evidence to determine whether the Veteran is entitled to TDIU and that a psychological examination and opinion are required to determine the nature and etiology of her pain intolerance.  In compliance with the Board's April 2010 remand order, the Veteran was scheduled for a VA medical examination in May 2010.  The Veteran failed to appear for the scheduled examination.  As the claim is being remanded, another attempt should be made to afford the Veteran a psychological examination.

In addition, in the April 2010 remand the Board ordered that the issue of entitlement to service connection for a psychiatric disability, to specifically include pain intolerance, be adjudicated on remand and that, thereafter, the RO readjudicate the issue of entitlement to TDIU, with consideration of all evidence obtained since the issuance of the statement of the case in December 2009.  The Veteran's claim of entitlement to a TDIU was readjudicated in a supplemental statement of the case; however, there is no indication that the issue of entitlement to service connection for a psychiatric disability, to specifically include pain intolerance, was adjudicated in compliance with the April 2010 Board remand.  As such, the Board finds that the claim must be remanded for the claim of entitlement to service connection for a psychiatric disability, to specifically include pain intolerance, to be adjudicated in compliance with the Board's April 2010 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.).  

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since April 2007.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her pain intolerance.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner must indicate whether the Veteran's pain intolerance is a psychiatric disability, and if so, whether it is at least as likely or not related either to service or to her service-connected back disability.  All findings and conclusions should be set forth in a legible report.

3.  Then the RO must adjudicate whether service connection is warranted for a psychiatric disability, to specifically include pain intolerance.  Thereafter, the RO must readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


